Gilbert, J.
“This case is controlled by the well settled rule, that where it does not appear that the verdict was demanded under the law and the evidence, the first grant of a new trial will not be disturbed, though based on a specified ground of the motion, .without regard to the merit of such ground. Smith v. Hightower, 123 Ga. 110 (51 S. E. 28).” Atlantic & Birmingham R. Co. v. Cobb, 125 Ga. 121 (53 S. E. 591). “This court will not closely scrutinize the facts in evidence or endeavor to balance with great exactness the testimony on both sides with a view to detecting an abuse of discretion by the trial judge. The exercise of that discretion in favor of granting new trials should be encouraged.” Georgia Midland & Gulf R. Co. v. Curry, 90 Ga. 250 (15 S. E. 751). Judgment affirmed.

All the Justices concur.